United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
                    UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT                     February 6, 2006

                                                            Charles R. Fulbruge III
                             No. 02-41696                           Clerk
                           Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

v.

JUAN JIMENEZ-VELASCO,

                                      Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                       USDC No. L-02-CR-509-ALL
                         --------------------

         ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before BARKSDALE, GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     This court affirmed the conviction and sentence of Juan

Jimenez-Velasco.     United States v. Jimenez-Velasco, No. 02-41696

(5th Cir. Feb. 19, 2004).     In Jiminez-Velasco v. United States,

125 S. Ct. 1110 (2005), the Supreme Court granted Jiminez-

Velasco’s petition for a rehearing of the denial of his writ of

certiorari, vacated its previous order denying his petition for a

writ of certiorari, vacated our opinion affirming Jimenez-

Velasco’s conviction and sentence, and remanded the case to this


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 02-41696
                                -2-

court for further consideration in light of United States v.

Booker, 125 S. Ct. 738 (2005).   We requested and received

supplemental letter briefs addressing the impact of Booker.

     Jimenez-Velasco argues that the district court erred in

sentencing him pursuant to the mandatory United States Sentencing

Guidelines scheme held unconstitutional in Booker, because his

sentence was based upon drug amounts not found by a jury or

admitted by him.   He did not raise this issue in district court.

Therefore, we review only for plain error, and Jimenez-Velasco

fails to demonstrate that the district court would have reached a

significantly different result under an advisory guidelines

scheme.   See United States v. Mares, 402 F.3d 511, 520-22 (5th

Cir. 2005), petition for cert. filed (Mar. 31, 2005) (No. 04-

9517); see also United States v. Taylor, 409 F.3d 675, 676-77

(5th Cir. 2005).   Moreover, this court has rejected his argument

that a Booker error is a structural error or that such error is

presumed to be prejudicial.   See Mares, 402 F.3d at 520-22; see

also United States v. Malveaux, 411 F.3d 558, 560 n.9 (5th Cir.

2005), petition for cert. filed (July 11, 2005) (No. 05-5297).

     Because nothing in the Supreme Court’s Booker decision

requires us to change our prior affirmance in this case, we

reinstate our judgment affirming Jimenez-Velasco’s conviction and

sentence.

     AFFIRMED.